Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 12, 2019

                                      No. 04-19-00017-CR

                                    John Ray THATCHER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0442
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Pursuant to a plea bargain agreement with the State, appellant John Ray Thatcher pled
nolo contendere to the offense of evading arrest. As part of his plea agreement, appellant signed
a separate “Waiver of Appeal.” The trial court imposed sentence and signed a certificate stating
that this “is a plea-bargain case, and the defendant has NO right of appeal” and “the defendant
has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). This court gave appellant notice
that the appeal would be dismissed unless an amended trial court certification showing he has the
right to appeal was made part of the appellate record. See id. R. 25.2(d), id. R. 37.1; see also
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No.
04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication).
Appellant’s appointed appellate counsel filed a written response stating he reviewed the record
and could find no right of appeal. After reviewing the record and counsel’s notice, we rendered
an opinion and judgment on February 13, 2019, dismissing the appeal. See TEX. R. APP. P.
25.2(d).

       Despite appointed counsel’s prior response, on February 12, 2019, he filed an Anders
brief and a motion to withdraw. However, as counsel agreed in his response to our order,
appellant has no right to appeal. See id. R. 25.2(a)(2). Accordingly, we ORDER STRICKEN
the Anders brief filed by counsel in this court on February 12, 2019, and DENY AS MOOT the
motion to withdraw filed that same date.

       We order the clerk of this court to serve a copy of this order on appellant and all counsel.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court